Citation Nr: 0713999	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for type 
II diabetes mellitus (DM II), to include extraschedular 
rating.

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
tinnitus, to include extraschedular rating.

4.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for left ear hearing 
loss, to include extraschedular rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This appeal is from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied service connection for right ear 
hearing loss and granted service connection for DM II, 
tinnitus, and left ear hearing loss, assigning the initial 
disability rating for each of these.

The rating decision also denied service connection for 
numbness and tingling of the left upper extremity and 
notified the veteran of that determination in the June 2004 
notice of the May 2004 rating action.  The veteran's notice 
of disagreement (NOD) did not address the matter of the left 
hand, consequently this decision does not address entitlement 
to service connection for the left upper extremity secondary 
to DM II, see 71 Fed. Reg. 52747 (Sep. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310), or as subject to separate 
rating as a wholly discrete aspect of service-connected DM 
II.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  To do so 
would permit a collateral attack on a finally adjudicated 
claim when the veteran did not appeal from that 
determination.

The rating issues on appeal are stated to include 
extraschedular rating, because the veteran's April 2007 brief 
explicitly argues for extraschedular ratings.  See VAOPGCPREC 
6-96 (extraschedular rating is at issue in an increased 
rating claim when expressly raised by the claimant).

The issues of service connection for right ear hearing loss 
and disability rating of left ear hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not take insulin or regulate his 
activities to treat DM II, which is controlled by diet and 
oral hypoglycemic agents.

2.  The veteran receives the highest schedular rating for 
tinnitus provided by law.

3.  There is no evidence of record of an exceptional or 
unusual disability picture that renders impractical the 
application of the regular schedular standards for rating DM 
II or tinnitus.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 20 
percent for DM II have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.119, Diagnostic 
Code 7913 (2006).

2.  The schedular criteria for a rating greater than 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.1, 4.2, 4.10, 4.87, Diagnostic 
Code 6260 (2006).

3.  The regulatory criteria for submission of DM II or 
tinnitus to the Undersecretary for Benefits or to the 
Director, Compensation and Pension Service are not met.  
38 C.F.R. § 3.321(b)(1) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2006).

The claims for disability compensation for DM II and for 
tinnitus were substantiated before they were adjudicated as 
service connected.  No further notice pertaining to 
substantiation of the subsidiary claims for higher initial 
ratings is required.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Spencer v. West, 13 Vet. App. 
376, 382 (2000).

VA has obtained all information and evidence of which it had 
notice and examined the veteran in conjunction with his 
claims for higher ratings.  No additional medical information 
or opinion is necessary to decide the claims.  There has been 
no failure to obtain evidence of which VA must notify the 
veteran.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (e) (2006).  VA has discharged its duty to 
assist.


II.  Disability ratings

In evaluating disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2006); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).

This appeal is from the initial ratings assigned DM II and 
tinnitus upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).


A.  DM II

The veteran is rated 20 percent disabled by DM II based on 
evidence that he controls diabetes with oral hypoglycemic 
agents and controlled diet.  DM II is rated 40 percent 
disabling if it requires insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).

VA outpatient records from June 2003, which noted new onset 
of DM II, to February 2005, the most recent of record, show 
the veteran is prescribed oral hypoglycemic medication and 
the American Diabetes Association 1800 calorie a day diet, 
without regulation of activities.  Under this regimen, 
control of his DM II has improved during the time his appeal 
has been pending.  

The veteran has never been prescribed insulin.   A VA 
compensation examination of April 2004 for which the examiner 
reviewed the veteran's records, confirms that the veteran's 
activities are not regulated, as the outpatient treatment 
records show.

Regarding additional symptoms or complications, the 
compensation examiner stated that the numbness in the left 
hand that the veteran reports, which another practitioner 
opined was secondary to diabetes, presented signs and 
symptoms of a developing carpal tunnel syndrome, not of 
diabetic neuropathy, which is not present in any other 
extremity.  Outpatient ophthalmologic examination found no 
diabetic retinopathy.  The veteran was found not to have 
hypertension or any other cardiac involvement, nor are there 
any microvascular changes.  The examiner concluded the 
veteran had no specific complications of diabetes.

The veteran asserted in his March 2005 substantive appeal 
that he has urinary frequency, apparently implying it is due 
to his diabetes.  The medical evidence contradicts his 
assertion.  In June 2003 response to outpatient interview, 
the veteran denied frequency and dysuria.  In November 2004, 
he denied frequency, nocturia, and polyuria.  In February 
2005, he denied frequency and nocturia.  The veteran may 
urinate frequently by his subjective standard, but his 
treating physicians have consistently interpreted his reports 
as not amounting to frequency as that term is used medically 
in the context of treating DM II.

Even if the veteran had developed urinary frequency due to DM 
II, frequency alone could not affect the schedular rating of 
his DM II.  As noted above, the veteran lacks two of three 
criteria of a 40 percent rating, both of which are 
indispensable criteria of 60 and 100 percent ratings.  
Complications of DM are among the additional criteria of the 
60 and 100 percent ratings.  DC 7913.  Thus, even though 
urinary frequency is a ratable disorder, see 38 C.F.R. 
§ 4.115a (2006), the veteran's urinary frequency in this case 
is not sufficient for a higher rating regardless of whether 
it is noncompensable or compensable.

In consideration of the history of the veteran's DM II and 
its affect on his ordinary activities, including at work or 
while seeking work, 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006), the 
preponderance of the evidence is that the veteran is not 
entitled to a rating greater than 20 percent.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, DC 7913 (2006).  


B.  Tinnitus

The veteran contends he is entitled to a rating greater than 
10 percent for tinnitus, because he has tinnitus in both ears 
and it is getting worse in the left ear.  The veteran seeks a 
schedular rating not provided by law, and for that reason, 
his claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Ten percent is the highest rating VA provides for tinnitus.  
38 C.F.R. § 4. 87, DC 6260 (2006).  The answer to the 
question of entitlement to separate ratings for tinnitus in 
each ear is settled; the law provides only the single, 10 
percent, rating.  Smith v. Nicholson, 451 F.3d 1344 2006 
(Fed. Cir. 2006).

A disability rated at the highest schedular rating can be 
rated higher only on an extraschedular basis.  Spencer v. 
West, 13 Vet. App. 376, 382 (2000).


C.  Extraschedular Ratings

The appellant argues in his April 2007 brief, for reasons 
discussed below, that he should have extraschedular ratings 
for DM II and for tinnitus.

General rating considerations.  (a) Use 
of rating schedule.  The 1945 Schedule 
for Rating  Disabilities will be used for 
evaluating the degree of disabilities in 
claims for disability compensation 
. . . .The provisions contained in the 
rating  schedule will represent as far as 
can practicably be determined, the  
average impairment in earning capacity in 
civil occupations resulting  from 
disability.

(b) Exceptional cases-(1) Compensation.  
Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321 (2006).  Ratings pursuant to subsection 
(b), supra, are called extraschedular ratings.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, because the 
regulation authorizing extraschedular ratings authorizes only 
the specified VA officers to make such an award.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board may, however, 
consider whether the claim is raised in the context of claims 
for higher ratings, and if so, the Board may remand the 
matter for appropriate action or dispose of the claim 
negatively if the preponderance of the evidence is against 
the claim.  VAOPGCPREC 6-96.

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
DM or tinnitus.  There is also no objective evidence that his 
disabilities have caused marked interference with employment.  
The veteran has owned a paint and body repair shop for over 
30 years.

The veteran, through his representative, argues, in essence, 
that the controlling criteria of entitlement to 
extraschedular rating are, "A finding that the case presents 
such an exceptional or unusual disability picture . . . as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The appellant asserts 
that the omitted text, i.e., "with such related factors as 
marked interference with employment or frequent periods of 
hospitalization," id., provides nonexclusive examples of 
circumstances that render application of the rating schedule 
impractical thus warranting extraschedular rating.  As 
authority for this legal theory, the appellant cites Johnston 
v. Brown, 10 Vet. App. 80, 87 (1997) (Steinburg, J., 
concurring) ("'such related factors' (emphasis added) seems 
to contemplate more than merely those two examples").

The Board need not reach the merits of the argument as to 
either DM II or tinnitus.  The veteran has not asserted any 
specific fact or circumstance or submitted any evidence of an 
unusual disability picture that renders impractical the 
application of the regular schedular standards.  Whatever the 
merits of his theory that other conditions than marked 
interference with employment or frequent hospitalization can 
warrant extraschedular rating, it is the veteran's burden to 
identify what those circumstances are in his case.

No evidence of record reveals any fact that makes his 
diabetes unusual in any way or any circumstance in his life 
that makes application of the rating schedule to his DM II 
impractical.  In short, the Board cannot speculate what 
circumstances regarding the veteran's DM II create such an 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Without some 
proffer of evidence of an unusual disability picture 
rendering application of the disability schedule impractical, 
there is nothing with which to permit a rational basis for 
remand for submission of the veteran's DM II for 
extraschedular rating.

Likewise with tinnitus, the veteran provides no evidence or 
allegation of how his tinnitus creates an unusual disability 
picture that renders impractical the application of the 
regular schedular standards.  Absent the veteran's 
identification of such an unusual disability picture, there 
is no fact to which the Board can apply the legal hypothesis.

The veteran's report of bilateral tinnitus, worsening in the 
left ear, is not itself such a condition or circumstance, 
because the veteran has not reported how his bilateral 
tinnitus, worsening in the left ear, creates such an unusual 
disability picture as to render application of the rating 
schedule impractical.  VA has determined that no rating 
higher than 10 percent is to be made for tinnitus.  DC 6260; 
Smith, 451 F.3d 1344.  The veteran has not provided evidence 
to show an unusual disability picture rendering application 
of the rating schedule impractical.  The evidence of record 
does not permit a rational basis for remand for submission of 
the veteran's tinnitus for extraschedular rating.


ORDER

Entitlement to a schedular rating greater than 20 percent and 
remand for submission for extraschedular rating of DM II are 
denied.

Entitlement to a schedular rating greater than 10 percent and 
remand for submission for extraschedular rating of tinnitus 
are denied.


REMAND

January and April 2004 audiology studies measured the 
veteran's right ear puretone thresholds with such disparity 
that another test is necessary to decide the claim for 
service connection.

Because an award of service connection for right ear hearing 
loss would necessitate a rating for bilateral hearing loss, 
the claim for a higher rating for left ear hearing loss is 
inextricably intertwined with the service connection claim.  
An appellate decision on the left ear rating is premature.  
The Board will defer deciding the claim for a higher rating 
for left ear hearing loss until action on remand on the right 
ear hearing loss claim is complete.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA audiology 
examination.  Provide the examiner with 
the claims file.  The examiner should 
obtain the veteran's auditory thresholds 
at frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz, as well as speech 
recognition scores based on the Maryland 
CNC tests.

2.  Readjudicate the claim for service 
connection for right ear hearing loss and 
for a higher evaluation of left ear 
hearing loss (or for bilateral hearing 
loss if service connection is established 
for right ear hearing loss).  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


